Citation Nr: 0218375	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective 
vision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active duty from March 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

In the veteran's VA Form 9 of December 2001, he requested 
the opportunity to testify before a Decision Review 
Officer (DRO) of the RO and at video-conference hearing 
before a member of the Board.  He testified at a DRO 
hearing in February 2002 but he has not been afforded an 
opportunity to testify at a video-conference hearing 
before a member of the Board.  

To ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

The RO should schedule a video-
conference hearing for the appellant in 
accordance with the docket number of 
his appeal.

Thereafter, the case should be returned to the Board, if 
in order.  By this remand the Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant 
need take no action until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


